Press Release Source: Stellar Pharmaceuticals Inc. Stellar Pharmaceuticals Profitable for 2009 LONDON, ONTARIO — March 17, 2010 Stellar Pharmaceuticals Inc. (OTCBB:SLXCF) ("Stellar" or "the Company"), a Canadian pharmaceutical developer and marketer of high quality, cost-effective products for select health care markets, today announced financial results for the year ended December 31, 2009.In this press release, all dollar amounts are expressed in Canadian currency and results are reported in accordance with
